Platform Value-Added Solutions Gary Haseley Tribby Warfield 2 •Value engineered- solutions drive customer intimacy •Technical product capability enables cross platform synergy •End market knowledge aligned with application expertise •Comprehensive product and services capability creates differentiated value proposition Application & Industry Specialists for Technical Support 3 Extensive Solution and Service Capabilities 4 Comprehensive Approach to Solutions & Services •Kaman provides solutions to optimize processes and reduce Total Cost of Ownership •Expertise and capacity to provide end-to-end custom-engineered system solutions •From components to implementation and training 5 Automation Engineering and Integration Solutions Capability to custom engineer and build Automation & Control systems • Machine vision inspection • Motion control and robotics • Power and communication infrastructure • Software development • Supervisory Control and Data Acquisition (SCADA) and telemetry 6 Value-added automation and control solutions from system design to start- up and optimization • Mechatronics and turn- key systems • Motor control assemblies • Safety guarding • Custom cabling and enclosures • Custom tables • Mechanical assemblies and linear motion Custom Electro-mechanical Solutions 7 Complete Process Control Capabilities Systems integration across diverse end markets • Supervisory Control and Data Acquisition (SCADA) • Networking and telemetry solutions • System analysis • Specification development • Asset management and long term service agreements • Data center power and energy monitoring 8 Complete Fluid Power Integration Integrated Tri-Motion capabilities • HydraulicPower Units (HPU) • Controls and instrumentation • Programming • System validation • System performance tracking • Maintainability • Port-to-Port Solutions 9 Engineered Fluid Power Solutions Concept - Design - Manufacture • Hydraulic system design • Custom lubrication systems • Fluid power cooling skids • System monitoring and protection • Energy consumption considerations • Monitoring of oil quality • System redundancy for critical applications • Documentation and testing 10 OEM Engineering and Build Engineering and system design capabilities • Design to order or build to print • Augment OEM engineering and assemblycapacity • Ability to design for manufacture based on application experience • Process orientation and proven track record creates recurring revenue stream •High switching cost drives long term relationships 11 Kaman Distribution Solution Summary •Synergy to provide solutions for our customers that include all 3 product platforms •Providing outsourcing capability for our OEM’s to meet variable demand •Breadth of products and services combined with national coverage model offers a distinctive value proposition for our customers •Technical differentiation brings value to product and supplier relationships in providing system solutions •Technical experience and engineering capability add value to all aspects of the distribution business Thank You!|Questions?
